Exhibit 10.11

 

EXECUTION VERSION

 

LOAN SALE AGREEMENT

 

by and between

 

BCC MIDDLE MARKET CLO 2018-1, LLC,
as the Issuer

 

and

 

BAIN CAPITAL SPECIALTY FINANCE, INC.,
as the Transferor

 

Dated as of September 28, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS

1

 

 

 

Section 1.1.

General

1

 

 

 

Section 1.2.

Specific Terms

1

 

 

 

Section 1.3.

Other Terms

3

 

 

 

Section 1.4.

Computation of Time Periods

3

 

 

 

Section 1.5.

Certain References

3

 

 

 

ARTICLE II.

SALE AND PURCHASE OF THE CONVEYED COLLATERAL

3

 

 

 

Section 2.1.

Sale and Purchase of the Conveyed Collateral.

3

 

 

 

Section 2.2.

Purchase Price

4

 

 

 

Section 2.3.

[Reserved]

5

 

 

 

Section 2.4.

Nature of the Sales

5

 

 

 

Section 2.5.

Delivery of Documents

6

 

 

 

ARTICLE III.

CONDITIONS OF SALE AND PURCHASE

6

 

 

 

Section 3.1.

Conditions Precedent to Effectiveness

6

 

 

 

Section 3.2.

Conditions Precedent to All Purchases

7

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

7

 

 

 

Section 4.1.

Representations and Warranties of the Transferor

7

 

 

 

Section 4.2.

Representations and Warranties of the Transferor Relating to the Agreement and
each Sale Portfolio

9

 

 

 

Section 4.3.

Representations and Warranties of the Issuer

10

 

 

 

ARTICLE V.

COVENANTS OF THE ISSUER

12

 

 

 

Section 5.1.

Covenants of Issuer Regarding Affiliate Transactions

12

 

 

 

ARTICLE VI.

ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO

12

 

 

 

Section 6.1.

Rights of the Issuer

12

 

 

 

ARTICLE VII.

MISCELLANEOUS

13

 

 

 

Section 7.1.

Amendments; Limited Agency

13

 

 

 

Section 7.2.

Waivers; Cumulative Remedies

13

 

 

 

Section 7.3.

Notices

13

 

 

 

Section 7.4.

Severability of Provisions

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.5.

GOVERNING LAW; JURY WAIVER

13

 

 

 

Section 7.6.

Counterparts

13

 

 

 

Section 7.7.

Bankruptcy Non-Petition and Limited Recourse; Claims

14

 

 

 

Section 7.8.

Binding Effect; Assignability

14

 

 

 

Section 7.9.

Headings and Exhibits

14

 

 

 

Section 7.10.

Third-Party Beneficiaries

14

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

Schedule I

-

Sale Portfolio List

 

 

 

 

Exhibit A

-

Form of Loan Assignment

 

iii

--------------------------------------------------------------------------------


 

LOAN SALE AGREEMENT

 

THIS LOAN SALE AGREEMENT, dated as of September 28, 2018, by and between BAIN
CAPITAL SPECIALTY FINANCE, INC., a Delaware corporation, as the transferor (the
“Transferor”) and BCC MIDDLE MARKET CLO 2018-1, LLC, a Delaware limited
liability company, as the issuer (the “Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer has agreed to Purchase (as hereinafter defined) from the
Transferor from time to time, and the Transferor has agreed to Sell (as
hereinafter defined) to the Issuer from time to time, certain Conveyed
Collateral (as hereinafter defined) on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Issuer and the Transferor,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.                                 General. The specific terms defined
in this Article include the plural as well as the singular. Words herein
importing a gender include the other gender. References herein to “writing”
include printing, typing, lithography and other means of reproducing words in
visible form. References to agreements and other contractual instruments include
all subsequent amendments thereto or changes therein entered into in accordance
with their respective terms and not prohibited by this Agreement or the
Indenture (as hereinafter defined). References herein to Persons include their
successors and assigns permitted hereunder or under the Indenture. The terms
“include” or “including” mean “include without limitation” or “including without
limitation.” The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision, and Article, Section, Schedule and
Exhibit references, unless otherwise specified, refer to Articles and Sections
of and Schedules and Exhibits to this Agreement. References to any applicable
law means such applicable law as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any Section or
other provision of any applicable law means that provision of such applicable
law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such Section or other
provision. Capitalized terms used herein but not defined herein shall have the
respective meanings assigned to such terms in the Indenture (as hereinafter
defined); provided that, if, within such definition in the Indenture a further
term is used which is defined herein, then such further term shall have the
meaning given to such further term herein.

 

Section 1.2.                                 Specific Terms. Whenever used in
this Agreement, the following words and phrases, unless the context otherwise
requires, shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Agreement” means this Loan Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

 

“Conveyed Collateral” means the Collateral Obligations (including any
participation interests therein) listed on Schedule I and related Assets.

 

“Cut-Off Date” means, any Business Day, including the Closing Date, on which any
Sale Portfolio is acquired by the Issuer pursuant to the terms of this
Agreement.

 

“Indenture” means that certain Indenture, dated on or about the date hereof, by
and between the Issuer and Wells Fargo Bank, National Association, as trustee,
as such may be amended, restated, supplemented or otherwise modified from time
to time pursuant to the terms thereof.

 

“Issuer” has the meaning specified in the Preamble.

 

“Lien” means any grant of a security interest in, mortgage, deed of trust,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing (including any UCC financing statement or any similar instrument filed
against a Person’s assets or properties).

 

“Loan Assignment” means a Loan Assignment executed by the Transferor,
substantially in the form of Exhibit A attached hereto.

 

“Permitted Liens” means, with respect to any Sale Portfolio:  (i) security
interests, liens and other encumbrances created pursuant to the Transaction
Documents, (ii) with respect to agented Collateral Obligations, security
interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (iii) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (iv) security interests,
liens and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.

 

“Purchase” means a purchase by the Issuer of Conveyed Collateral from the
Transferor pursuant to Article II.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

2

--------------------------------------------------------------------------------


 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Transferor in the
Conveyed Collateral.

 

“Schedule I” means the schedule of all Collateral Obligations that are Sold by
the Transferor to the Issuer on a Cut-Off Date, as supplemented on any
subsequent Cut-Off Date by the “Schedule I” attached to the applicable Loan
Assignment, and incorporated herein by reference, as such schedule may be
supplemented and amended from time to time pursuant to the terms hereof.

 

“Transferor” has the meaning specified in the Preamble.

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Issuer, the Transferor or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Collateral
Obligation, the related Underlying Instruments (if any) and/or any other related
Assets from the Transferor to the Issuer under this Agreement (excluding taxes
measured by net income).

 

Section 1.3.                                 Other Terms. All accounting terms
used but not specifically defined herein shall be construed in accordance with
GAAP. All terms used in Article 9 of the UCC in the State of New York, and used
but not specifically defined herein, are used herein as defined in such
Article 9.

 

Section 1.4.                                 Computation of Time Periods. Unless
otherwise stated in this Agreement, in the computation of a period of time from
a specified date to later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.”
Reference to days or days without further qualification means calendar days.
Reference to any time means New York, New York time.

 

Section 1.5.                                 Certain References. All references
to the Principal Balance of a Collateral Obligation as of a Cut-Off Date shall
refer to the close of business on such day.

 

ARTICLE II.

 

SALE AND PURCHASE OF THE CONVEYED COLLATERAL

 

Section 2.1.                                 Sale and Purchase of the Conveyed
Collateral.

 

(a)                                 Subject to the terms and conditions of this
Agreement, on the Closing Date and each Cut-Off Date thereafter, the Transferor
hereby agrees to (i) sell, assign and otherwise convey (collectively, “Sell” and
any such sale, assignment and/or other conveyance, a “Sale”), to the Issuer,
without recourse, and the Issuer hereby agrees to purchase, all right, title and
interest of the Transferor (whether now owned or hereafter acquired or arising,
and wherever located) in and to the Sale Portfolio designated by the Transferor
and (ii) transfer to, or cause the deposit into, the Collection Account of all
Interest Proceeds, Principal Proceeds and/or other Monies received by the
Transferor on account of any Sale Portfolio hereunder on and after the Cut-Off
Date with respect to such Sale Portfolio and required to be deposited in the
Collection Account pursuant to the Indenture, in each case, within two Business
Days of the receipt thereof.

 

3

--------------------------------------------------------------------------------


 

The Transferor hereby acknowledges that each Sale to the Issuer hereunder is
absolute and irrevocable, without reservation or retention of any interest
whatsoever by the Transferor.

 

(b)                                 The Transferor shall on each Cut-Off Date
execute and deliver to the Issuer a proposed Loan Assignment identifying the
Sale Portfolio to be Sold by the Transferor to the Issuer on such Cut-Off Date.
From and after such Cut-Off Date, the Sale Portfolio listed on Schedule I to the
related Loan Assignment shall be deemed to be listed on Schedule I hereto and
constitute part of the Sale Portfolio hereunder.

 

(c)                                  On and after each Cut-Off Date hereunder
and upon payment of the Purchase Price therefor, the Issuer shall own the Sale
Portfolio Sold by the Transferor to the Issuer on such Cut-Off Date, and the
Transferor shall not take any action inconsistent with such ownership and shall
not claim any ownership interest in such Sale Portfolio.

 

(d)                                 In connection with each Purchase of any Sale
Portfolio hereunder, the Transferor shall cause to be Delivered to the Custodian
(with a copy to the Trustee), the Underlying Instruments and other Assets
related to the Collateral Obligations that are a part of such Sale Portfolio
being Sold by the Transferor in accordance with the terms of the Indenture.

 

(e)                                  In connection with the Purchase by the
Issuer of any Sale Portfolio as contemplated by this Agreement, the Transferor
further agrees that it shall, at its own expense, indicate clearly and
unambiguously in its computer files on or prior to each Cut-Off Date, and its
financial statements, that such Sale Portfolio has been purchased by the Issuer
in accordance with this Agreement.

 

(f)                                   The Transferor further agrees to deliver
to the Issuer on or before each Cut-Off Date a computer file containing a true,
complete and correct list of all Collateral Obligations to be Sold hereunder on
such Cut-Off Date, identified by the related Obligor’s name and Principal
Balance as of the related Cut-Off Date. Such file or list shall be marked as
Schedule I to the applicable Loan Assignment and shall be delivered to the
Issuer as confidential and proprietary, and is hereby incorporated into and made
a part of Schedule I to this Agreement, as such Schedule I may be supplemented
and amended from time to time.

 

(g)                                  The parties hereto acknowledge and agree
that, solely for administrative convenience, any amount paid in cash by the
Issuer to the Financing Subsidiary pursuant to the Master Participation
Agreement on account of its purchase of a participation interest in any of the
initial Collateral Obligations to be conveyed thereunder shall be treated for
all purposes hereunder as if such amount had been paid by the Issuer to the
Transferor, in partial or full satisfaction of its obligations to pay the
purchase price of such initial Collateral Obligations.

 

Section 2.2.                                 Purchase Price . The purchase price
for (a) the Sale Portfolio Sold on the Closing Date to the Issuer and (b) each
Sale Portfolio Sold after the Closing Date to the Issuer (collectively, the
“Purchase Price”) shall be the value thereof as determined by the board of
directors of the Transferor in accordance with the Investment Company Act (but
in no event at less than fair market value).  The Purchase Price paid in
connection with the transfer of the Sale Portfolio from the Transferor to the
Issuer on the Closing Date shall consist of cash paid by the Issuer to the
Transferor on the date hereof.  To the extent that such cash so paid on the date

 

4

--------------------------------------------------------------------------------


 

hereof is less than the Purchase Price of the Sale Portfolio purchased on the
Closing Date, the difference shall be deemed a capital contribution from the
Transferor to the Issuer on the date hereof.  After the Closing Date, to the
extent the cash paid for any Sale Portfolio is less than the fair market value
thereof, the difference will be deemed to be a capital contribution made by
Transferor to the Issuer.

 

Section 2.3.                                 [Reserved].

 

Section 2.4.                                 Nature of the Sales.

 

(a)                                 It is the express intent of the parties
hereto that the Sale of any Sale Portfolio by the Transferor to the Issuer
hereunder be, and be treated for all purposes (other than for accounting and tax
purposes) as an absolute sale by the Transferor (free and clear of any Lien,
security interest, charge or encumbrance other than Permitted Liens) of such
Sale Portfolio. It is, further, not the intention of the parties that such Sale
be deemed a pledge of any such Sale Portfolio by the Transferor to the Issuer to
secure a debt or other obligation of the Transferor. However, in the event that,
notwithstanding the intent of the parties, any such Sale Portfolio is held to
continue to be property of the Transferor, then the parties hereto agree that:
(i) this Agreement shall also be deemed to be, and hereby is, a “security
agreement” within the meaning of Article 9 of the UCC; (ii) the transfer of any
such Sale Portfolio provided for in this Agreement shall be deemed to be a grant
by the Transferor to the Issuer of a first priority security interest (subject
only to Permitted Liens) in all of the Transferor’s right, title and interest in
and to such Sale Portfolio and all amounts payable to the holders of the Sale
Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, whether in the form of cash, instruments,
securities or other property, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Purchase Price
of such Sale Portfolio together with all of the other obligations of the
Transferor hereunder; (iii) the possession by the Issuer (or the Custodian on
behalf of the Trustee, for the benefit of the Secured Parties) of such Sale
Portfolio and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and
(iv) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Issuer for the purpose of perfecting such security interest under applicable
law. The parties further agree in such event that any assignment of the interest
of the Issuer pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of this
Agreement. Each of the Transferor and the Issuer shall, to the extent consistent
with this Agreement and the other Transaction Documents, take such actions as
may be necessary to ensure that, if this Agreement were deemed to create a
security interest in any Sale Portfolio, such security interest would be deemed
to be a perfected security interest of first priority (subject only to Permitted
Liens) under applicable law and will be maintained as such throughout the term
of this Agreement. The Issuer shall have, in addition to the rights and remedies
which it may have under this Agreement, all other rights and remedies provided
to a secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

 

5

--------------------------------------------------------------------------------


 

(b)                                 It is the intention of each of the parties
hereto that each Sale Portfolio Sold by the Transferor to the Issuer pursuant to
this Agreement shall constitute assets owned by the Issuer and shall not be part
of the Transferor’s estate in the event of the filing of a bankruptcy petition
by or against the Transferor under any bankruptcy or similar law.

 

(c)                                  The Issuer agrees to treat, and shall cause
the Transferor to treat, for all purposes (other than for accounting and tax
purposes), the transactions effected by this Agreement as sales of assets to the
Issuer.

 

Section 2.5.                                 Delivery of Documents.

 

(a)                                 The Transferor and the Issuer acknowledge
and agree that, solely for administrative convenience, any transfer document or
assignment agreement (or, in the case of any Underlying Instrument that is in
the form of a note, any chain of endorsement) required to be executed and
delivered in connection with the transfer of a Collateral Obligation in
accordance with the terms of any related Underlying Instruments may reflect that
(i) an affiliate of the Transferor (or any third party from whom the Transferor
or the Issuer may purchase a Collateral Obligation) is assigning such Collateral
Obligation directly to the Issuer or (ii) the Issuer is acquiring such
Collateral Obligation at the closing of such Collateral Obligation.  Nothing in
any such transfer document or assignment agreement (or, in the case of any
Underlying Instrument that is in the form of a note, nothing in such chain of
endorsement) shall be deemed to impair the transfers of the Collateral
Obligations by the Transferor to the Issuer in accordance with the terms of this
Agreement.

 

(b)                                 In furtherance of the foregoing, on the
Closing Date, the Financing Subsidiary has entered into the Master Participation
Agreement with the Issuer to grant to the Issuer a Closing Date Participation
Interest and directly settle, for administrative convenience, the Closing Date
Participation Interests in the initial Collateral Obligations to be conveyed
thereunder.  The parties have agreed to treat the grant of the Closing Date
Participation Interest by the Financing Subsidiary to the Issuer as a
distribution of the Closing Date Participation Interests in the initial
Collateral Obligations by the Financing Subsidiary to the Transferor, and a sale
and/or contribution by the Transferor to the Issuer on all of their respective
relevant books and records.  The Financing Subsidiary has prepared individual
assignments (or a master assignment) consistent with the requirements of the
related Underlying Instruments and provide them to the Persons required under
such Underlying Instruments, which assignments will become effective in
accordance with such Underlying Instruments upon obtaining certain consents
thereto or upon the passage of time or both.

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.                                 Conditions Precedent to
Effectiveness. This Agreement shall be effective upon the receipt by the Issuer
of a copy of this Agreement duly executed by each of the parties hereto.

 

6

--------------------------------------------------------------------------------


 

Section 3.2.                                 Conditions Precedent to All
Purchases. The Purchase to take place on the Closing Date and each Purchase to
take place on a subsequent Cut-Off Date hereunder shall be subject to the
further conditions precedent that the Issuer shall have received a duly executed
and completed Loan Assignment along with a Schedule I that is true, accurate and
complete in all respects as of the related Cut-Off Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.                                 Representations and Warranties of
the Transferor. The Transferor makes the following representations and
warranties, on which the Issuer relies in acquiring each Sale Portfolio
Purchased hereunder and each of the Secured Parties relies upon in entering into
the Indenture or purchasing the Notes. As of the Closing Date and each Cut-Off
Date thereafter (unless a specific date is specified below), the Transferor
represents and warrants to the Issuer for the benefit of the Issuer and each of
its successors and assigns that:

 

(a)                                 Organization and Good Standing. The
Transferor has been duly organized and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with all requisite
corporate power and authority to own or lease its properties and to conduct its
business as such business is presently conducted, and had at all relevant times,
and now has, all necessary power, authority and legal right to acquire and own
each Sale Portfolio and to Sell such Sale Portfolio to the Issuer hereunder.

 

(b)                                 Due Qualification. The Transferor is duly
qualified to do business and has obtained all necessary licenses and approvals,
in all jurisdictions in which the ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery. The Transferor (i) has all necessary corporate power,
authority and legal right to (a) execute and deliver this Agreement and each
Loan Assignment and (b) carry out the terms of this Agreement and each Loan
Assignment and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and each Loan Assignment
and the sale and assignment of an ownership interest in each Sale Portfolio on
the terms and conditions herein provided. This Agreement and each Loan
Assignment have been duly executed and delivered by the Transferor.

 

(d)                                 Valid Conveyance; Binding Obligations. This
Agreement and each Loan Assignment and, in the case of each Loan Assignment
delivered after the Closing Date, will be, duly executed and delivered by the
Transferor, and this Agreement, together with the applicable Loan Assignment in
each case, other than for accounting and tax purposes, shall effect valid Sales
of each Sale Portfolio, enforceable against the Transferor and creditors of and
purchasers from the Transferor, and this Agreement and each Loan Assignment
shall constitute legal, valid and binding obligations of the Transferor
enforceable against the Transferor in accordance with their respective terms,
except as enforceability may be limited by the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,

 

7

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally and general principles of equity (whether such enforceability is
considered in a suit at law or in equity).

 

(e)                                  No Violation. The execution, delivery and
performance of this Agreement, each Loan Assignment and all other agreements and
instruments executed and delivered or to be executed and delivered by the
Transferor pursuant hereto or thereto in connection with the Sale of any Sale
Portfolio will not (i) conflict with, result in any breach of any of the terms
and provisions of, or constitute (with or without notice or lapse of time or
both) a default under, the Transferor’s organizational documentation or any,
contractual obligation of the Transferor, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Transferor’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any applicable law.

 

(f)                                   No Proceedings. There is no litigation,
proceeding or investigation pending or, to the knowledge of the Transferor,
threatened against the Transferor, before any Governmental Authority
(i) asserting the invalidity of this Agreement or any Loan Assignment,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any Loan Assignment or (iii) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.

 

(g)                                  All Consents Required. All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery,
performance, validity or enforceability of this Agreement or any Loan Assignment
to which the Transferor is a party have been obtained.

 

(h)                                 State of Organization, Etc. The Transferor
has not changed its name since its incorporation. Except as permitted hereunder,
the chief executive office of the Transferor (and the location of the
Transferor’s records regarding the Sale Portfolio (other than those delivered to
the Custodian)) is at the address of the Transferor set forth on the signature
pages hereto. The Transferor’s only jurisdiction of incorporation is Delaware,
and, except as permitted hereunder, the Transferor has not changed its
jurisdiction of incorporation.

 

(i)                                     Solvency. The Transferor is not the
subject of any bankruptcy proceedings. The Transferor is Solvent and will not
become insolvent after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents. The Transferor, after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents, will have an adequate amount of capital to conduct its
business.

 

(j)                                    Compliance with Laws. The Transferor has
complied in all respects with all applicable law to which it may be subject.

 

(k)                                 Taxes. The Transferor has filed or caused to
be filed all tax returns that are required to be filed by it (subject to any
extensions to file properly obtained by the same). The Transferor has paid or
made adequate provisions for the payment of all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to

 

8

--------------------------------------------------------------------------------


 

which reserves in accordance with GAAP have been provided on the books of the
Transferor), and no tax lien has been filed and, to the Transferor’s knowledge,
no claim is being asserted, with respect to any such Tax, assessment or other
charge.

 

(l)                                     Exchange Act Compliance; Regulations T,
U and X. None of the transactions contemplated herein or in the other
Transaction Documents (including, without limitation, the use of the proceeds
from the Sale of any Sale Portfolio) will violate or result in a violation of
Section 7 of the Exchange Act, or any regulations issued pursuant thereto,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System, 12 C.F.R., Chapter II. The Transferor does not
own or intend to carry or purchase, and no proceeds from the Sale of the Sale
Portfolio will be used to carry or purchase, any Margin Stock or to extend
“purpose credit” within the meaning of Regulation U.

 

(m)                             Loan Assignments. Each Loan Assignment is
accurate in all respects.

 

(n)                                 No Liens, Etc. Each Sale Portfolio to be
acquired by the Issuer hereunder is owned by the Transferor free and clear of
any Lien, security interest, charge or encumbrance (subject only to Permitted
Liens), and the Transferor has the full right, corporate power and lawful
authority to Sell the same and interests therein and, upon the Sale thereof
hereunder, the Issuer will have acquired good and marketable title to and a
valid and perfected ownership interest in such Sale Portfolio, free and clear of
any Lien, security interest, charge or encumbrance (subject only to Permitted
Liens).

 

(o)                                 Information True and Correct. All
information heretofore furnished by or on behalf of the Transferor to the Issuer
or any assignee thereof in connection with this Agreement or any transaction
contemplated hereby is accurate, true and correct and does not omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; provided that, solely with respect to written or electronic
information furnished by or on behalf of the Transferor which was provided to
the Transferor from an Obligor with respect to a Collateral Obligation, such
information need only be accurate, true and correct to the knowledge of the
Transferor.

 

(p)                                 Intent of the Transferor. The Transferor has
not sold, contributed, transferred, assigned or otherwise conveyed any interest
in any Sale Portfolio to the Issuer with any intent to hinder, delay or defraud
any of the Transferor’s creditors.

 

(q)                                 Value Given. The Transferor has received
reasonably equivalent value from the Issuer in exchange for the Sale of such
Sale Portfolio Sold hereunder. No such Sale has been made for or on account of
an antecedent debt owed by the Transferor and no such transfer is or may be
voidable or subject to avoidance under any section of the Bankruptcy Code.

 

Section 4.2.                                 Representations and Warranties of
the Transferor Relating to the Agreement and each Sale Portfolio. The Transferor
makes the following representations and warranties, on which the Issuer relies
in acquiring each Sale Portfolio Purchased hereunder and each of the Secured
Parties relies upon in entering into the Indenture or purchasing the Notes. As
of the Closing Date and each Cut-Off Date, the Transferor represents and
warrants to the Issuer for the benefit of the Issuer and each of its successors
and assigns that:

 

9

--------------------------------------------------------------------------------


 

(a)                                 Valid Transfer and Security Interest. This
Agreement, together with the Loan Assignments, constitutes a valid transfer to
the Issuer of all right, title and interest in, to and under all Sale Portfolio,
free and clear of any Lien of any Person claiming through or under the
Transferor or its Affiliates, except for Permitted Liens. If the conveyances
contemplated by this Agreement are determined to be a transfer for security,
then this Agreement constitutes a grant of a security interest in all Sale
Portfolio to the Issuer which upon the delivery of the applicable Underlying
Instruments to the Issuer (or to the Custodian on behalf of the Trustee, for the
benefit of the Secured Parties) and the filing of the financing statements shall
be a first priority perfected security interest in all Sale Portfolio, subject
only to Permitted Liens.

 

(b)                                 Eligibility of Sale Portfolio. (i) Schedule
I is an accurate and complete listing of all the Sale Portfolio as of the
related Cut-Off Date and the information contained therein with respect to the
identity of such Sale Portfolio and the amounts owing thereunder is true and
correct as of the related Cut-Off Date, (ii) each Collateral Obligation conveyed
hereunder, as of the Closing Date or its related Cut-Off Date, as applicable,
satisfies the definition of “Collateral Obligation” under the Indenture and
(iii) with respect to each item of the Sale Portfolio, all consents, licenses,
approvals or authorizations of or registrations or declarations of any
governmental authority or any Person required to be obtained, effected or given
by the Transferor in connection with the transfer of an ownership interest or
security interest in each item of Sale Portfolio to the Issuer have been duly
obtained, effected or given and are in full force and effect.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of each Sale Portfolio to the
Issuer, (y) the grant of a first priority perfected security interest in, to and
under each Sale Portfolio pursuant to the Indenture by the Issuer and (z) the
termination of this Agreement and the Indenture.  Upon discovery by the
Transferor or the Issuer of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other and to the Trustee immediately upon obtaining knowledge of
such breach.

 

(c)                                  Retention Undertaking Letter.  Each
representation of the Transferor, in its capacity as EU Retention Holder, in the
Retention Undertaking Letter is true and correct and the EU Retention Holder is
not in material breach of any of its obligations under the Retention Undertaking
Letter.

 

Section 4.3.                                 Representations and Warranties of
the Issuer. The Issuer makes the following representations and warranties, on
which the Transferor relies in selling each Sale Portfolio to the Issuer
hereunder and each of the Secured Parties relies upon in entering into the
Indenture. As of the Closing Date and each Cut-Off Date thereafter (unless a
specific date is specified below), the Issuer represents and warrants to the
Transferor for the benefit of the Transferor and each of its successors and
assigns that:

 

(a)                                 Organization and Good Standing. The Issuer
has been duly organized and is validly existing and in good standing as a
limited liability company under the laws of the State of Delaware or such other
jurisdiction as permitted under the terms of the Transaction Documents, with the
power and authority to own or lease its properties and to conduct its business
as such properties are currently owned and such business is currently conducted,
and

 

10

--------------------------------------------------------------------------------


 

had at all relevant times, and has, all necessary power, authority and legal
right to acquire and own each Sale Portfolio.

 

(b)                                 Due Qualification. The Issuer is duly
qualified to do business and has obtained all necessary licenses and approvals
in all jurisdictions in which the ownership or lease of its property or the
conduct of its business requires such qualification, licenses and/or approvals.

 

(c)                                  Power and Authority; Due Authorization;
Execution and Delivery. The Issuer (i) has all necessary limited liability
company power, authority and legal right to (a) execute and deliver this
Agreement and the other Transaction Documents to which it is a party and
(b) carry out the terms of this Agreement and the other Transaction Documents to
which it is a party and (ii) has duly authorized by all necessary limited
liability company action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party and the
Purchase of each Sale Portfolio on the terms and conditions herein provided.
This Agreement and each other Transaction Document to which the Issuer is a
party have been duly executed and delivered by the Issuer.

 

(d)                                 All Consents Required. All approvals,
authorizations, consents, orders, licenses or other actions of any Person or of
any Governmental Authority (if any) required for the due execution, delivery,
performance, validity or enforceability of this Agreement or any Loan Assignment
to which the Issuer is a party have been obtained.

 

(e)                                  Binding Obligation.  This Agreement and
each other Transaction Document to which the Issuer is a party constitutes a
legal, valid and binding obligation of the Issuer, enforceable against the
Issuer in accordance with its respective terms, except as enforceability may be
limited by the Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally and
general principles of equity (whether such enforceability is considered in a
suit at law or in equity).

 

(f)                                   No Violation.  The consummation of the
transactions contemplated by this Agreement, each Loan Assignment and the other
Transaction Documents to which it is a party and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Issuer’s certificate of formation, limited
liability company agreement or any contractual obligation of the Issuer,
(ii) result in the creation or imposition of any Lien (other than Permitted
Liens) upon any of the Issuer’s properties pursuant to the terms of any such
contractual obligation, other than this Agreement, or (iii) violate any
applicable law.

 

(g)                                  Value Given.  The Issuer has given
reasonably equivalent value to the Transferor in exchange for the Sale of such
Sale Portfolio. No such Sale has been made for or on account of an antecedent
debt owed by the Transferor and no such transfer is or may be voidable or
subject to avoidance under any section of the Bankruptcy Code.

 

11

--------------------------------------------------------------------------------


 

(h)                                 No Proceedings.  There is no litigation,
proceeding or investigation pending or, to the knowledge of the Issuer,
threatened against the Issuer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, any Loan Assignment or any other Transaction
Document to which the Issuer is a party, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement, any Loan
Assignment or any other Transaction Document to which the Issuer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

 

(i)                                     Sale Agreement.  This Agreement, the
Loan Assignments contemplated herein and the loan assignments required pursuant
to the Underlying Instruments are the only agreements or arrangements pursuant
to which the Issuer Purchases each Sale Portfolio Sold to it by the Transferor.

 

(j)                                    Compliance with Law.  The Issuer has
complied in all respects with all applicable law to which it may be subject, and
no item of any Sale Portfolio contravenes any applicable law.

 

ARTICLE V.

 

COVENANTS OF THE ISSUER

 

Section 5.1.                                 Covenants of Issuer Regarding
Affiliate Transactions.  At any time after the Closing Date, the Issuer may sell
Collateral Obligations to the Transfer or any affiliate thereof in an aggregate
amount not to exceed 20% of the Net Purchased Loan Balance; provided, however,
that the Issuer covenants and agrees that (i) the aggregate amount of Collateral
Obligations sold to the Transferor or any affiliate thereof at a price greater
than the Applicable Qualified Valuation shall not exceed 15% of the Net
Purchased Loan Balance and (ii)  it will not sell any Collateral Obligation to
the Transferor or any affiliate thereof at a price greater than the outstanding
principal balance of such Collateral Obligation, together with accrued interest
thereon through such date of determination (and to the extent such outstanding
principal balance and accrued interest for such Collateral Obligation exceeds
the fair market value of any such Collateral Obligation, such excess shall be
deemed to be a distribution from Issuer to Transferor in respect of the
Interests held by Transferor).  For the avoidance of doubt, any sales by the
Issuer to the Transferor or any affiliate thereof will be subject to
Section 12.3 of the Indenture.

 

ARTICLE VI.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN
RESPECT OF THE SALE PORTFOLIO

 

Section 6.1.                                 Rights of the Issuer.  The
Transferor hereby authorizes the Issuer, the Portfolio Manager, the Trustee
and/or their respective designees or assignees to take any and all steps in
Transferor’s name and on behalf of the Transferor that the Issuer, the Portfolio
Manager, the Trustee and/or their respective designees or assignees determine
are necessary or appropriate to collect all amounts due under any and all Sale
Portfolio and to enforce or protect the Issuer’s and the Trustee’s rights under
this Agreement, including endorsing the name of the Transferor on

 

12

--------------------------------------------------------------------------------


 

checks and other instruments representing Interest Proceeds and Principal
Proceeds and enforcing such Sale Portfolio.

 

ARTICLE VII.

 

MISCELLANEOUS

 

Section 7.1.                                 Amendments; Limited Agency.  No
amendment, waiver or other modification of any provision of this Agreement shall
be effective unless signed by the Issuer and the Transferor and consented to in
writing by the Trustee.

 

Section 7.2.                                 Waivers; Cumulative Remedies.  No
failure or delay on the part of the Issuer (or any assignee thereof) or the
Transferor in exercising any power, right, privilege or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, privilege or remedy preclude any other or
future exercise thereof or the exercise of any other power, right, privilege or
remedy. The powers, rights, privileges and remedies herein provided are
cumulative and not exhaustive of any powers, rights, privileges and remedies
provided by law. Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which it is given.

 

Section 7.3.                                 Notices.  All demands, notices and
other communications hereunder shall, unless otherwise stated herein, be in
writing (which shall include facsimile communication and communication by e-mail
in portable document format (.pdf)) and faxed, e-mailed or delivered, to each
party hereto, at its address set forth under its name on the signature
pages hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications by
facsimile and e-mail shall be effective when sent (and shall be followed by hard
copy sent by regular mail), and notices and communications sent by other means
shall be effective when received.

 

Section 7.4.                                 Severability of Provisions. If any
one or more of the covenants, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, provisions or terms
shall be deemed severable from the remaining covenants, provisions or terms of
this Agreement and shall in no way affect the validity or enforceability of the
other provisions of this Agreement.

 

Section 7.5.                                 GOVERNING LAW; JURY WAIVER.  THIS
AGREEMENT SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING
DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREUNDER.

 

Section 7.6.                                 Counterparts.  For the purpose of
facilitating the execution of this Agreement and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and all of

 

13

--------------------------------------------------------------------------------


 

which counterparts shall constitute but one and the same instrument. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
e-mail in portable document format (.pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 7.7.                                 Bankruptcy Non-Petition and Limited
Recourse; Claims.  Each of the parties hereto hereby agrees that it will not,
prior to the date which is one year (or, if longer, the applicable preference
period then in effect) plus one day after the payment in full of all Notes,
institute against, or join any other Person in instituting against, the other
party hereto, any bankruptcy, reorganization, arrangement, insolvency, winding
up, moratorium or liquidation Proceedings, or other Proceedings under U.S.
federal or state bankruptcy or similar laws. It agrees that it is subject to the
Bankruptcy Subordination Agreement set forth in the Indenture, which is
incorporated herein by reference, mutatis mutandis. In addition, neither party
hereto shall have any recourse for any amounts payable or any other obligations
arising under this Agreement against any officer, member, director, employee,
partner, Affiliate or security holder of the other party or any of its
successors or assigns.

 

Section 7.8.                                 Binding Effect; Assignability.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)                                 The Trustee and the other Secured Parties
shall be express third-party beneficiaries of this Agreement.

 

Section 7.9.                                 Headings and Exhibits.  The
headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section 7.10.                          Third-Party Beneficiaries. The parties
hereto hereby manifest their intent that, except as otherwise expressly provided
herein, no third party (other than the Trustee, for the benefit of the Secured
Parties) shall be deemed a third-party beneficiary to this Agreement, and
specifically that the Obligors and issuers of Collateral Obligations are not
third-party beneficiaries to this Agreement.

 

[Signature pages to follow.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

 

BCC MIDDLE MARKET CLO 2018-1, LLC, as the Issuer

 

 

 

 

By:

Bain Capital Specialty Finance, Inc.,

 

 

its sole member

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

BCC Middle Market CLO 2018-1, LLC

c/o Bain Capital Specialty Finance, Inc.

200 Clarendon Street, 37th Floor

Boston, Massachusetts 02116

Attention: Michael Boyle

 

--------------------------------------------------------------------------------


 

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as the Transferor

 

 

 

 

By:

/s/ Michael Ewald

 

 

Name:

Michael Ewald

 

 

Title:

Managing Director

 

Bain Capital Specialty Finance, Inc.

200 Clarendon Street, 37th Floor

Boston, Massachusetts 02116

Attention: Michael Boyle

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

(See Attached)

 

Sch. I-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN ASSIGNMENT

 

LOAN ASSIGNMENT NO.     , dated as of     , from Bain Capital Specialty
Finance, Inc. (the “Transferor”) to BCC Middle Market CLO 2018-1, LLC (the
“Issuer”).

 

(A)                               We refer to the Loan Sale Agreement, dated as
of September 28, 2018 (such agreement as amended, modified, supplemented or
restated from time to time, the “Agreement”), by and between the Transferor and
the Issuer.

 

(B)                               Defined Terms.  All capitalized terms used
herein shall have the meanings ascribed to them in the Agreement unless
otherwise defined herein.

 

“Cut—Off Date” shall mean, with respect to the Collateral Obligations designated
hereby, [       ], [     ].

 

(C)                               Designation of Collateral Obligations. 
Transferor delivers herewith a computer file or microfiche list containing a
true and complete list of the Collateral Obligations Sold and assigned
hereunder, identified by account number, the related Obligor and Principal
Balance as of the Cut-Off Date.  Such computer file, microfiche list or other
documentation shall be as of the date of this Loan Assignment incorporated into
and made part of this Loan Assignment and is marked as Schedule I hereto.

 

(D)                               The Transferor does hereby Sell to the Issuer,
and the Issuer hereby Purchases from the Transferor, all right, title and
interest of the Transferor (whether now owned or hereafter acquired) in the
Collateral Obligations and related Assets (the “Sale Portfolio”):

 

(E)                                This Loan Assignment is made without recourse
but on the terms and subject to the conditions set forth in the Transaction
Documents to which the Transferor is a party.  The Transferor acknowledges and
agrees that the Issuer is accepting this Loan Assignment in reliance on the
representations, warranties and covenants of the Transferor contained in the
Transaction Documents to which the Transferor is a party.  The undersigned
Responsible Officer of the Transferor hereby certifies to the Issuer, the
Trustee and the other Secured Parties that all of the representations and
warranties in Section 4.2 of the Agreement are true, accurate and complete as of
the Cut-Off Date referenced above.

 

(F)                                 Ratification of the Agreement.  The
Agreement is hereby ratified, and all references to the “Loan Sale Agreement,”
to “this Agreement” and “herein” shall be deemed to be a reference to the
Agreement as supplemented by this Loan Assignment.  Except as expressly amended
hereby, all the representations, warranties, terms covenants and conditions of
the Agreement shall remain unamended and shall continue to be, and shall remain,
in full force and effect in accordance with its terms and except as expressly
provided herein shall not constitute or be deemed to constitute a waiver of
compliance with or consent to non-compliance with any term or provision of the
Agreement.

 

(G)                               It is the express intent of the parties hereto
that the Sale of any Sale Portfolio by the Transferor to the Issuer hereunder
be, and be treated for all purposes (other than for

 

Ex. A-1

--------------------------------------------------------------------------------


 

accounting and tax purposes) as an absolute sale by the Transferor (free and
clear of any Lien, security interest, charge or encumbrance other than Permitted
Liens) of such Sale Portfolio.  It is, further, not the intention of the parties
that such Sale be deemed a pledge of any such Sale Portfolio by the Transferor
to the Issuer to secure a debt or other obligation of the Transferor. However,
in the event that, notwithstanding the intent of the parties, any such Sale
Portfolio is held to continue to be property of the Transferor, then the parties
hereto agree that: (i) the Agreement shall also be deemed to be, and hereby is,
a “security agreement” within the meaning of Article 9 of the UCC; (ii) the
transfer of any such Sale Portfolio provided for hereunder shall be deemed to be
a grant by the Transferor to the Issuer of a first priority security interest
(subject only to Permitted Liens) in all of the Transferor’s right, title and
interest in and to such Sale Portfolio and all amounts payable to the holders of
the Sale Portfolio in accordance with the terms thereof and all proceeds of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, whether in the form of cash, instruments,
securities or other property, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Purchase Price
of such Sale Portfolio together with all of the other obligations of the
Transferor hereunder; (iii) the possession by the Issuer (or the Custodian on
behalf of the Trustee, for the benefit of the Secured Parties) of such Sale
Portfolio and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be, subject to clause (iv), for
purposes of perfecting the security interest pursuant to the UCC; and
(iv) acknowledgements from Persons holding such property shall be deemed
acknowledgements from custodians, bailees or agents (as applicable) of the
Issuer for the purpose of perfecting such security interest under applicable
law. The parties further agree in such event that any assignment of the interest
of the Issuer pursuant to any provision hereof shall also be deemed to be an
assignment of any security interest created pursuant to the terms of the
Agreement.  Each of the Transferor and the Issuer shall, to the extent
consistent with the Agreement and the other Transaction Documents, take such
actions as may be necessary to ensure that, if the Agreement were deemed to
create a security interest in any Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under applicable law and will be maintained as such throughout
the term of the Agreement.  The Issuer shall have, in addition to the rights and
remedies which it may have under the Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

(H)                              THIS LOAN ASSIGNMENT NO.     SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Transferor has caused this Loan Assignment to be
executed by its duly authorized officer as of the date first above written.

 

 

BAIN CAPITAL SPECIALTY FINANCE, INC., as the Transferor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. A-3

--------------------------------------------------------------------------------


 

SCHEDULE I TO EXHIBIT A

 

SEE ATTACHED

 

Ex. A-4

--------------------------------------------------------------------------------